DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/20/2020 and 06/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 18, the limitation “accessible simultaneously or virtually simultaneously” are relative terms which renders the claim indefinite which render the claim indefinite. The terms, in particular, what can be construed as accessible virtually simultaneously, are not further defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary in the art would not be reasonably apprised of the scope of the invention.
For the purpose of examination, the Examiner interprets the limitation as the processing unit and processing circuit can both access or read/write to the memory at the same time.
the integrated circuit comprising between a first communication interface and a second communication interface of an integrated circuit” is indefinite. Firstly, it is unclear on the meaning of the phrase “comprising between.” Secondly, it is unclear whether “an integrated circuit” is referring to the integrated circuit appeared in the claim or a different integrated circuit.
Claims 2-17 and 19-34 are rejected because they are dependent of the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al US publication US 20080231428 in view of Patange et al US publication US 20150235059.

Regarding claim 1, Kuhl teaches a method for transferring data within a system (see figure 2a-2c) comprising 
an integrated circuit (RFID transponder module 200), 
a processing unit (portable CE device 100), and 
an antenna (Antenna 230), 
the integrated circuit comprising between a first communication interface and a second communication interface of an integrated circuit, the first communication interface being a contactless communication interface coupled to said antenna (see figure 2b, RF interface coupled to antenna 230) see figure 2b, data interface 215 coupled to portable CE device 100), the method comprising: 
in a first transfer mode, temporarily storing the transferred data in a first memory circuit (memory 220) accessible simultaneously or virtually simultaneously firstly to a processing circuit (control logic 210) coupled to said first communication interface and secondly to said processing unit via said second communication interface (see figure 2c, the data is temporary store in memory 220 at 240 by the portable CE device 100 through interface 215 and read out at 250 by control logic 210 through using RF interface, see para 0056, the data stream received from the portable consumer electronic (CE) device 100 via the data interface (I/F) 215 in the transponder memory 220 and to supply in parallel and continuously data stored in the transponder memory 220 to the radio frequency (RF) interface (I/F) 235 for being emitted by the antenna 230).
But, Kuhl fails to teach the memory circuit is a volatile memory circuit.
However, Patange teaches a memory for a NFC device that is a volatile memory (see para 0004, buffering said data in the memory comprises that the tag buffers said data in a volatile memory).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the memory of Kuhl and incorporate the volatile memory.
The motivation for doing so is to avoid wearing out the memory by repeated read/write as a buffer as taught by Patange (see para 0024, The volatile memory (SRAM) may be used for bulk data transfer, instead of the non-volatile memory, in order to avoid that the non-volatile memory wears out too quickly).
 
Regarding claim 2, Kuhl further teaches the first memory circuit is accessible to the processing circuit at a first access rate and is accessible to said processing unit at a second access rate, the second see para 0055, The amount of data being finally transmitted via the transponder antenna 230 is limited by the physical capacity of the transponder memory 220 e.g. the data rate transfer out by the antenna/RF interface 235 is limited by the buffer memory thus it is inherent that data access rate of the data interface 215 is greater than or equal to the RF interface 235).

Regarding claim 3, Kuhl further teaches said first memory circuit comprises at least a first volatile memory and a second volatile memory that are accessible either in read mode or in write mode (see figure 4a, see para 0092, the transponder memory may be partitioned logically and/or physically into two independent transponder memories, herein designated as memory 1 221 and memory 2 222…  the memory 1 221 shall be associated with the data buffering subprocedure, whereas the memory 2 222 shall be associated with the data provision subprocedure).

Regarding claim 9, Kuhl further teaches said first memory circuit comprises a circular volatile memory having a write pointer and a read pointer (see para 0054,  the transponder memory 220 for temporary storing data should be operated in the manner of a first-in-first-Out buffer and ring buffer, respectively, further see figure 4c-4d showing a read pointer and a write pointer).

Regarding claim 10, Kuhl further teaches he data received on the first interface are contained in at least one frame having a length greater than the memory capacity of the circular memory, the method comprising, for each received frame, extracting by the processing circuit of the data on the fly, word by word (see para 0097, the transponder memory may be partitioned logically and/or physically into several independent transponder memory cells, herein designated as memory cell 1 to n. Whereas a memory page usually provide storage capacity for any predetermined amount of data, a storage cell may designate a smallest data storage unit, such as a byte, a word with 8 bit, sixteen bit and thirty-two bits, respectively, or the like e.g. data transfer is inherently partitioned into word to store in the partitioned memory cells).

Regarding claim 11, Kuhl further teaches temporarily storing comprises, for a transfer of data from the first communication interface to the second communication interface: 
writing, by the processing circuit, of the data in successive words to the circular memory at the speed of the write pointer (see para 0100, the memory cell n is allocated for storing data and the data received via the data interface (I/F) is written thereto indicated as operation S310, also see figure 4d write pointer at 310), and 
simultaneous reading, by the processing unit, at the speed of the read pointer, of the successive words previously written to the circular memory, the read pointer travelling behind the write pointer (see para 0100, the data provision subprocedure follows the data buffering subprocedure with the aforementioned predetermined offset of two memory cells indicated as operation S311, also see figure 4d, read pointer at 311 which is behind write pointer at 310).

Regarding claim 12, Kuhl further teaches temporarily storing further comprises, for a transfer of data from the second communication interface to the first communication interface, reading, by the processing circuit, of successive words of said successive data from the circular memory at the speed of the read pointer, each read word having been written beforehand by the external processing unit at the speed of the write pointer as a replacement for a word previously read by the processing circuit (see para 0101, In an operation S312, the data buffering subprocedure will continue with memory cell 1 for storing data, indicated as operation S313. The data provision subprocedure will continue with increasing cell number maintaining the predetermined memory cell offset correspondingly).

Regarding claim 13, Patagen further teaches in a second transfer mode, temporarily storing of the data in a second memory circuit accessible sequentially to the processing circuit and to said processing unit via said second communication interface (see para 0024, the RFID/NFC tag 112 may contain both a volatile memory (e.g. an SRAM) and a non-volatile memory (e.g. an EEPROM). For instance, an SRAM of 64 bytes may be embedded in the tag… this SRAM mirroring may ensure that the SRAM is used for data exchange only in specific modes of operation corresponding to bulk data transfers, for example. If these modes are not configured, then the tag's memory is always visible as a non-volatile memory for the RFID/NFC reader 112).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kuhl and incorporate additional non-volatile memory for a different sequential mode transmission.
The motivation for doing so it to provide different memory type that is compatible with different transmission mode employed by the system.

Regarding claim 14, Patagen further teaches selection of the first or of the second transfer mode on command (see para 0028, In this example, the bit PT_MODE_EN indicates whether or not the pass-through mode of the tag is enabled).

Regarding claim 15, Kuhl further teaches the first communication interface is an interface compatible with near-field communication (see para 0065, the data communication standard called near field communication (NFC) which is based on radio frequency identification (RFID) technology).

see para 0016, the host interface unit is a wired interface unit, such as an I2C interface unit, a USB interface unit, an SPI interface unit or a UART interface unit).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the data interface of Kuhl and incorporate I2C or SPI interface.
The motivation for doing so is to utilize well-known bus protocols to improve the system.

Regarding claim 17, Kuhl further teaches the first interface of the integrated circuit coupled to the antenna form a contactless transponder communicating with an external contactless communication apparatus in accordance with a contactless communication protocol (see para 0055, the transponder logic 210 supplies data being stored in the transponder memory 220 to the radio frequency (RF) interface (I/F) 235, where the data is modulated onto an adequate carrier wave. The modulated carrier wave carrying the data is emitted by the antenna 230, wherein the modulated carrier wave may be detected by a corresponding radio frequency identification (RFID) reader).

Regarding claim 18, Kuhl teaches a system (see figure 2a-2c), comprising:
an integrated circuit (RFID transponder module 200);
an antenna (Antenna 230); and
a processing unit (portable CE device 100);
wherein the integrated circuit, comprises:
a first contactless communication interface coupled to said antenna (see figure 2b, RF interface coupled to antenna 230);
see figure 2b, data interface 215 coupled to portable CE device 100);
a processing circuit coupled to the first interface (control logic 210); and
a first volatile memory circuit (memory 220) configured, in a first transfer mode, to temporarily store data transferred between the two communication interfaces, the first volatile memory circuit being configured to be accessible simultaneously or virtually simultaneously firstly to the processing circuit and secondly to said processing unit via said second communication interface (see figure 2c, the data is temporary store in memory 220 at 240 by the portable CE device 100 through interface 215 and read out at 250 by control logic 210 through using RF interface, see para 0056, the data stream received from the portable consumer electronic (CE) device 100 via the data interface (I/F) 215 in the transponder memory 220 and to supply in parallel and continuously data stored in the transponder memory 220 to the radio frequency (RF) interface (I/F) 235 for being emitted by the antenna 230).

Regarding claims 19-20, 26-29 and 31-34, please refer to the rejection of claims 2-3, 9-12, and 13-16 since the claimed subject matter is substantially similar.

Claims 4-8 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuhl and Patange as applied to claims above, and further in view of Saxena et al US publication US 20160057070.

Regarding claim 4, the combination of Kuhl and Patange teaches all the features with respect to claim 3 as outlined above.
But, the combination of Kuhl and Patange fails to teach the data received on the first -29- 3531376.2Customer No. 117381Attorney Docket 50649-01555interface are contained in at least one frame having a length greater than the memory capacity of each of the first 
However, Saxena teaches receiving a frame having a length greater than the memory capacity of each of a first and second volatile memories (see para 0272, if the payload is 7000 bytes, then the pool of buffers may have three buffers that max out at 2000 bytes each), and for each received frame, extracting by a processing circuit of the data therefrom and segmenting the extracted data into successive packets (see the abstract, The device partitions the data into segments including a first segment and a second segment. The first segment includes the header data and a first portion of the payload data, while the second segment includes a second portion of the payload data. The device stores the first and second segments in first and second network buffers).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the data transferring of Kuhl and further incorporate segmenting the data into smaller packets.
The motivation for doing so is to handle jumbo transmission frame more efficiently.

Regarding claim 5, Kuhl further teaches temporarily storing comprises, for a transfer of data from the first communication interface to the second communication interface: 
interrupt-free writing, by the processing circuit, of the successive data packets of a frame alternately to the first memory and to the second memory, and reading, by the processing unit, of the successive packets of the frame alternately from the second memory and from the first memory (see para 0092, data received via the data interface (I/F) by the radio frequency identification (RFID) transponder module 200 is written to and stored in the memory 1 221 in an operation S100, respectively, whereas in an operation S110, data to be supplied to the radio frequency (RF) interface (I/F) is read out from the memory 2 222 and supplied thereto… the associations of the memories 1 221 and 2 222 are exchanged with each other in an operation S120 e.g. reading/writing is performed alternately as shown in figure 4a), said read operation being simultaneous for at least some of the packets (see para 0089, the data buffering and data provision subprocedures are operated substantially in parallel or in alternation).

Regarding claim 6, Kuhl further teaches temporarily storing further comprises: 
a) writing, by the processing circuit, of a packet of the frame to the first memory and simultaneous reading, by the processing unit, of the packet previously written to the second memory (see para 0092, data received via the data interface (I/F) by the radio frequency identification (RFID) transponder module 200 is written to and stored in the memory 1 221 in an operation S100, respectively, whereas in an operation S110, data to be supplied to the radio frequency (RF) interface (I/F) is read out from the memory 2 222 and supplied thereto); 
b) then, when said first memory is written to, writing, by the processing circuit, of the next packet of the frame to said second memory and simultaneous reading, by the processing unit, of the packet previously written to said first memory (see para 0092, Once the storage capacity of the memory 1 221 is allocated completely for storing data received via the data interface (I/F) and/or all data stored in the memory 2 222 is supplied to the radio frequency (RF) interface (I/F) and the memory 2 222 is de-allocated accordingly, the associations of the memories 1 221 and 2 222 are exchanged with each other in an operation S120); and 
c) then, when the second memory is written to, possibly at least one repetition of steps -30- 3531376.2Customer No. 117381Attorney Docket 50649-01555 a) and b) for any following packets until said data have been completely transferred from the frame (see para 0092, Subsequently to the new associations, the operations according to the data buffering and the data provision subprocedure can be continued, respectively).


Kuhl further teaches interrupt-free reading, by the processing circuit, of the data in successive packets alternately from the second memory and from the first memory, and when one of the memories has been read by the processing circuit, writing, by the processing unit, of a packet to this memory at the same time as the reading of the content of the other memory by the processing circuit (see para 0092, data received via the data interface (I/F) by the radio frequency identification (RFID) transponder module 200 is written to and stored in the memory 1 221 in an operation S100, respectively, whereas in an operation S110, data to be supplied to the radio frequency (RF) interface (I/F) is read out from the memory 2 222 and supplied thereto… the associations of the memories 1 221 and 2 222 are exchanged with each other in an operation S120 e.g. reading/writing is performed alternately as shown in figure 4a… see para 0089, the data buffering and data provision subprocedures are operated substantially in parallel or in alternation).
But, Kuhl fails to teach receiving the data in successive packets and encapsulating these packets in a frame.
However, Saxena teaches sending/receiving a large data frame in successive packets e.g. packet chain (see the abstract, implementation of Jumbo frames… the device forms a packet chain).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the data transferring of Kuhl and further incorporate receiving data in successive packets for a large data frame.
The motivation for doing so is to handle jumbo transmission frame more efficiently.

Regarding claim 8, Kuhl further teaches temporarily storing further comprises:
see para 0092, data received via the data interface (I/F) by the radio frequency identification (RFID) transponder module 200 is written to and stored in the memory 1 221 in an operation S100, respectively, whereas in an operation S110, data to be supplied to the radio frequency (RF) interface (I/F) is read out from the memory 2 222 and supplied thereto);
e) then, when said packet has been read by the processing circuit from the first memory, reading, by the processing circuit, of said next packet from the second memory and simultaneous writing, by the processing unit, of the packet following said next packet to the first memory (see para 0092, Once the storage capacity of the memory 1 221 is allocated completely for storing data received via the data interface (I/F) and/or all data stored in the memory 2 222 is supplied to the radio frequency (RF) interface (I/F) and the memory 2 222 is de-allocated accordingly, the associations of the memories 1 221 and 2 222 are exchanged with each other in an operation S120); and
f) then, when the second memory has been read, possibly at least one repetition of steps d) and e) for any following packets until said data to be transmitted have been completely transferred into said frame (see para 0092, Subsequently to the new associations, the operations according to the data buffering and the data provision subprocedure can be continued, respectively).

Regarding claims 21-25, please refer to the rejection of claims 4-8 since the claimed subject matter is substantially similar.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior arts fail to explicitly disclose means for delivering, to the second communication interface, a first item of information and a second item of information that are intended for the processing unit, the first item of information indicating the amount of data available for reading in the circular memory, the second item of information signaling a risk of loss of data if the circular memory is not read by the processing unit in combination with other limitations of the independent claim 18 and intervening claim 26. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindsay US Patent No. 6,564,267 disclose a network adapter has a packet engine to segment the data packet into multiple secondary data packets
Dube et al US publication US 20150311957 disclose NFC Communication with an Information Handling System Supplemented by a Management Controller and Advertised Virtual Tag Memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185